Citation Nr: 9919782	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  94-40 507	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, with degenerative disc disease and right calf 
numbness, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hallux limitus, 
left great toe, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1993, from the Roanoke, 
Virginia Regional Office of the Department of Veterans 
Affairs (VA), which in part, granted service connection for 
residuals of a low back injury with degenerative disc disease 
and right leg numbness and granted service connection for 
hallux limitus of the left great toe, and assigned each 
disorder a 10 percent evaluation.  While the appeal was 
pending, the case was transferred to the St. Petersburg, 
Florida Regional Office (RO).


REMAND

The veteran contends that he is entitled to an increased 
evaluation for his low back and left great toe disorders.  He 
contends that the low back symptomatology, which is claimed 
to include involvement in the right leg, should allow the 
right leg numbness to be evaluated separately.

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a hearing 
before a Member of the Board at the RO.  The veteran 
indicated that he desired such a hearing in his VA Form 9, 
Substantive Appeal.

A written request for clarification of the veteran's hearing 
request was submitted to the veteran on June 1, 1999.  On 
June 28, 1999, the veteran returned this form, which he 
signed, and acknowledged that he desired to have a hearing 
before a Member of the Board at the RO.  

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


